Citation Nr: 1745658	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  12-16 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES


1.  Entitlement to a disability rating in excess of 10 percent for right heel spur syndrome.

2.  Entitlement to a disability rating in excess of 10 percent for left heel spur syndrome.

3.  Entitlement to a disability rating in excess of 10 percent for low back strain. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1972 to September 1984.

These issues are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2009 (foot disabilities) and February 2013 (back disability) by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  A Board hearing was held in April 2014.  A transcript is of record.

In November 2014, the Board remanded this matter for further development, to include VA examinations.  Following the requested development, the Agency of Original Jurisdiction (AOJ) increased the Veteran's disability evaluation for his left and right heel spurs from noncompensable to 10 percent disabling from the date of receipt for his request for an increased evaluation.  

As will be discussed in more detail in the remand portion of this decision, the issue of an evaluation in excess of 10 percent for low back strain must once again be remanded to the AOJ for further development.  



FINDINGS OF FACT

1.  The Veteran's right heel spur syndrome (plantar fasciitis) has resulted in moderately severe impairment throughout the appeal period.  

2.  The Veteran's left heel spur syndrome (plantar fasciitis) had resulted in moderately severe impairment throughout the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation, and no more, for right heel spur syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5276, 5284 (2016).

2.  The criteria for a 20 percent evaluation, and no more, for left heel spur syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5276, 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Left and Right Heel Spur Syndrome

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  It is also possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The RO has assigned the Veteran's left and right heel spur syndrome separate 10 percent ratings under DC 5284.  38 C.F.R. § 4.71a.  

The Board notes that the VA examiner, at the time of the February 2015 VA examination, indicated that the diagnosis of heel spur syndrome was not currently used commonly.  He further observed that heel spurs were common and not always associated with pain and that X-rays of his feet did not and do not show heel spurs and that the appropriate diagnosis was plantar fasciitis and was consistent with his prior diagnosis of heel spur syndrome. 

As there is no specific diagnostic code for heel spurs/plantar fasciitis, it may be rated (by analogy) under 38 C.F.R. § 4.71a, 5284 (as other foot injury) or DC 5276 (for flatfoot).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, pes planus is rated as 0 percent disabling when it is considered mild, with symptoms relieved by built-up shoe or arch support.  It is rated as 10 percent disabling when it is moderate.  Moderate is defined as pes planus evidenced by the weight-bearing line over or medial to the great toe, inward bowing of the tendo achilles, or pain on manipulation and use of the feet.  A 30 percent rating will be assigned when it is bilateral and severe and a 20 percent rating will be assigned when it is unilateral and severe.  Severe is defined as pes planus evidenced by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating will be assigned when it is bilateral and pronounced and a 30 percent rating will be assigned when it is unilateral and pronounced.  Pronounced is defined as pes planus evidenced by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, DC 5276 (2016). 

DC 5284 applies to foot injuries (other) and provides a rating of: 10 percent for a moderate injury; 20 percent for a moderately severe injury; 30 percent for a severe injury; and 40 percent for actual loss of use of the foot.

The Veteran maintains that the symptomatology associated with his left and right heel spur syndrome, also diagnosed as bilateral plantatur fasciitis, is worse than that which is contemplated by the currently assigned ratings.  

In conjunction with his claim, the Veteran was afforded a VA examination in September 2009.  At the time of the examination, the Veteran reported that he had intermittent pain that was deep, associated with standing or with pressure on his feet.  He stated that he could stand perhaps five to fifteen minutes and afterwards he wanted to go to sleep because the pain just drained him.  He stated that the pain prevented him from falling asleep and that he woke up in the morning with foot pain.  He denied any swelling or loss of balance.  He indicated that he had aggravating episodes that varied in nature.  He noted that if he was sitting 90 percent of the time, it would take a few hours for his pain to subside.  If he were on his feet for eight hours, it would take overnight plus a full day the next day before the pain subsided.  The Veteran reported that two days out of the week he could not get out of bed because of the pain.  He indicated that it was taking away his quality of life.  He could no longer run.  He denied any incapacitating episodes within the past twelve months.

Physical examination revealed that the Veteran had normal gait with 10 degrees genu valgum and normal Achilles alignment.  He also had normal foot alignment.  There were no calluses noted.  There were bilateral bunions noted at the first metatarsophalangeal joint and no hammer toes.  Shoe wear revealed left medial wear compared to normal wear patterns on the right side.  Palpation revealed no hindfoot, no ankle joint, no dorsal foot and no forefoot tenderness.  There was mild tenderness to deep palpation of the calcaneus, bilaterally.  There was also mild tenderness of the plantar fascia with deep palpation of the left foot.  Range of motion was 10 degrees of dorsiflexion, 65 degrees of plantar flexion, 35 degrees of inversion, and 20 degrees of eversion, bilaterally, with no pain and no change in range of motion on repetitive testing.  There was 5/5 strength of dorsiflexion, plantar flexion, inversion, eversion, bilaterally.  There was no ligamentous laxity of the ankle joints on anterior drawer or talar tilt stress testing.  There was negative Morton's neuroma, negative Lisfranc, and the feet were supple with manipulation.

The examiner rendered a diagnosis of bilateral heel spur syndrome.  X-rays revealing no calcaneal spurs, bilaterally.  It was his opinion that the Veteran would have no loss of range of motion, no weakness, moderate fatigability, and mild loss of coordination secondary to repetitive activity, painful flare-up episodes.  The Veteran's activities of daily living were unaffected and he was managing his employment adequately at the time of the examination.

At his April 2014 hearing, the Veteran reported that some statements reported in the VA examination report were incorrect.  He noted that he could get out of bed and that it was difficult to walk around a few days per week as the pain was pretty severe a couple days per week depending on how much he was on his feet the prior day.  On the days that the Veteran had severe pain, he had to gingerly walk and could not be in a hurry.  The Veteran stated that he could walk a quarter mile on concrete before his pain prevented further walking.  He testified that he could walk three laps on a track.  The Veteran noted having inserts for his shoes but stated that they applied so much pressure to the inside of the shoe that it created a problem for him.  The Veteran indicated that his treating VA physicians had stated that he had plantar fasciitis as opposed to bilateral heel spurs.  He reported having been unemployed for a time period and having been a stock broker prior to that.  The Veteran indicated that he was going to school on a full-time basis.  

In conjunction with the November 2014 Board remand, the Veteran was afforded a VA examination in February 2015.  At that time, the Veteran was diagnosed with plantar fasciitis.  He complained of a constant baseline of 5-6/10 pain in both feet.  He noted that if he were on his feet for over 30 minutes on a hard floor, his pain would go up to 8/10.  The pain was across both heels.  He stated that he was given orthotics but they did not fit in his shoes so he did not wear them.  He stated that he could not really walk long distances and that he walked a mile every morning on a track at PSU.  It was a softer surface, but if he had a lot of walking to do at school his feet would bother him a lot.  

Physical examination revealed that the Veteran did not have pain on use of the feet or with manipulation.  There was no indication of swelling on use nor were there characteristic callosities.  It was noted that the Veteran had tried orthotics but there had been no relief.  There was no extreme tenderness of the plantar surfaces, no decreased longitudinal arch height of one or both feet on weight-bearing, no objective evidence of marked deformity of one or both feet (pronation, abduction etc.), and no marked pronation of one or both feet.  The weight-bearing line did not fall over or medial to the great toe and there was no lower extremity deformity causing alteration of the weight-bearing line.  There was also no "inward" bowing of the achilles tendon (i.e., hindfoot valgus, with lateral deviation of the heel) of one or both feet and no marked inward displacement or severe spasm of the achilles tendon (rigid hindfoot) on manipulation of one or both feet.  Morton's neuroma, hammer toe, hallux valgus, hallux rigidus, acquired pes cavus, nonunion or malunion of the tarsal bones, or any other foot injuries or conditions were not present.  

The Veteran was noted to have pain in both feet with weightbearing, with the pain causing disturbance of locomotion.  He was unable to walk long distances without pain.  He was also noted to be unable to walk long distances when he had flare-ups.  The examiner indicated that the Veteran continued to go to school and that he sat a lot at school and that walking increased his pain.  He noted that the Veteran's feet would flare if he had a job that involved a lot of walking or prolonged periods of standing.

As noted above, the examiner stated that the appropriate diagnosis was plantar fasciitis and was consistent with his prior diagnosis of heel spur syndrome.  He indicated that there was no other separate condition secondary to his plantar fasciitis involving radiation of pain up his legs from his feet.

Resolving reasonable doubt in favor of the Veteran, the Board will assign a 20 percent disability evaluation for both left and right heel spur syndrome under Diagnostic Code 5284.  The Veteran has continually reported having pain in his feet on examination and during testimony at his hearing.  The examiners have also indicated that his foot pain prevents him from walking extended distances and that he has difficulty walking with flare-ups.  The examiners have further indicated that his foot condition results in disturbance of locomotion.  The Board finds these symptoms more akin to that of a moderately severe impairment.  A higher evaluation under DC 5284 would not be warranted as the Veteran has not been shown to have severe impairment as a result of his bilateral heel spur syndrome.  The Veteran has not been shown to be unable to walk on a daily basis, noting that he only has difficulty walking when he has walked an extended period the prior day.  Moreover, the findings reported by the VA examiners make no reference to severe impairment, with the examiners noting disturbances in locomotion or pain only after walking prolonged distances.  Thus, the criteria for a 30 percent evaluation, the next higher evaluation under DC 5284, have not been met or approximated.  

A higher evaluation would also not be warranted under DC 5276, as the Veteran has not been shown to have marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achilles on manipulation, as would be required for a 30 percent unilateral or 50 percent bilateral evaluation.

The Board has considered the Veteran's complaints of pain and fatigability, lack of endurance, and other reported functional impairment due to his bilateral foot symptoms.  The Board finds, however, that there are no objective clinical indications that his symptoms result in functional limitation to a degree that would support a rating in excess of the currently assigned ratings under Diagnostic Code 5284, or any other applicable foot diagnostic code.  Thus, the currently assigned disability ratings adequately contemplate any functional loss occasioned by pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Veteran has not asserted, and the evidence does not show, that his service-connected right and left heel spur syndrome is not adequately contemplated by the schedular rating criteria.  Therefore, discussion of whether an extraschedular rating must be considered is not necessary.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).



ORDER

A 20 percent evaluation for right heel spur syndrome is granted.

A 20 percent evaluation for left heel spur syndrome is granted.  


REMAND

The Veteran was last provided a VA examination in connection with his service-connected low back disorder in February 2015.  Nonetheless, subsequent to the February 2015 VA back examination, the Court, in Correia v. McDonald, 21 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the previous VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  After all available records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his low back disability.  The entire record must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the file has been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's low back disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

In order to comply with the Court's recent precedential decision in Correia, the examiner must test and record range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankyloses of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected low back disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment (mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve).  The examiner should specifically indicate whether the Veteran has bowel or bladder impairment as a result of his back disability, and, if so, describe the current severity of any such neurological manifestations.  The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After the above development has been completed, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


